              Case 3:17-md-02801-JD Document 705 Filed 06/27/19 Page 1 of 4



     BILZIN SUMBERG BAENA PRICE & AXELROD LLP
 1   Robert W. Turken (pro hac vice)
 2   Scott N. Wagner (pro hac vice)
     Lori P. Lustrin (pro hac vice)
 3   Shalia M. Sakona (pro hac vice)
     Jerry R. Goldsmith (pro hac vice)
 4
     1450 Brickell Avenue
 5   Suite 2300
     Miami, FL 33131-3456
 6   Telephone: (305) 374-7580
 7   Email: rturken@bilzin.com
     Email: swagner@bilzin.com
 8   Email: llustrin@bilzin.com
     Email: ssakona@bilzin.com
 9
     Email: jgoldsmith@bilzin.com
10
     Attorneys for AASI
11

12                            UNITED STATES DISTRICT COURT

13                         NORTHERN DISTRICT OF CALIFORNIA

14
     In re Capacitors Antitrust Litigation
15                                                Case No. 17-md-02801-JD

16
     This document relates to:
17                                                STIPULATION AND [PROPOSED]
                                                  ORDER OF DISMISSAL
18   The AASI Beneficiaries’ Trust, by and
     Through Kenneth A. Welt, Liquidating
19   Trustee, v. AVX Corp. et al., Case No. 17-
     cv-03472
20

21

22

23

24

25
26

27

28
                     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                      17-md-2801-JD
                 Case 3:17-md-02801-JD Document 705 Filed 06/27/19 Page 2 of 4




 1          Plaintiff, the AASI Beneficiaries’ Trust, by and through Kenneth A. Welt, Liquidating

 2   Trustee (“AASI”) and Defendants ROHM Co., Ltd. and ROHM Semiconductor, U.S.A., LLC

 3   (together “ROHM”) pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure hereby

 4   stipulate to the dismissal of the present action with prejudice and state as follows:

 5          1.       AASI and ROHM seek the dismissal of this action against ROHM with

 6   prejudice.

 7          2.       AASI and ROHM agree that each party shall bear its own costs and attorneys’

 8   fees in connection with these actions.

 9          3.       This stipulation does not affect the rights or claims of AASI against any other

10   defendant or alleged co-conspirator in this litigation.

11          WHEREFORE, the parties respectfully request that this Court issue an Order of

12   Dismissal against ROHM only.

13          IT IS SO STIPULATED

14   Dated: June 27, 2019

15

16
     /s/ Scott N. Wagner                                /s/ Michael F. Tubach
17   Robert W. Turken (admitted pro hac vice)           Michael F. Tubach (CA Bar No. 145955)
18   Scott N. Wagner (admitted pro hac vice)            Kenneth O’Rourke (CA Bar No. 120144)
     Lori P. Lustrin (admitted pro hac vice)            Megan Havstad (CA Bar No. 287938)
19   Shalia M. Sakona (admitted pro hac vice)           O’MELVENY & MYERS LLP
     Jerry R. Goldsmith (admitted pro hac vice)         Two Embarcadero Center, 28th Floor
20   BILZIN SUMBERG BAENA PRICE &                       San Francisco, CA 94111
     AXELROD LLP                                        mtubach@omm.com
21   1450 Brickell Ave., Suite 2300                     Korourke@omm.com
22   Miami, Florida 33131-3456                          mhavstad@omm.com
     Telephone: 305-374-7580                            Telephone: (415) 984-8700
23   Facsimile: 305-374-7593                            Facsimile: (415) 984-8701
     rturken@bilzin.com                                 Counsel for Defendants ROHM Co., Ltd. and
24   swagner@bilzin.com                                 ROHM Semiconductor U.S.A., LLC
     llustrin@bilzin.com
25   ssakona@bilzin.com
26   jgoldsmith@bilzin.com
     Counsel for AASI
27

28
                      STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                       17-md-2801-JD
                Case 3:17-md-02801-JD Document 705 Filed 06/27/19 Page 3 of 4




 1

 2
                                          ECF ATTESTATION
 3
             I, Scott N. Wagner, an ECF User whose ID and Password are being used to file
 4
     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL.
 5
             In compliance with Civil Local Rule 5-1, I hereby attest that counsel for has concurred in
 6
     this filing.
 7

 8
     DATED: June 27, 2019
 9
                                                          By:    /s/ Scott N. Wagner
10                                                                   Scott N. Wagner
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28
                      STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                       17-md-2801-JD
            Case 3:17-md-02801-JD Document 705 Filed 06/27/19 Page 4 of 4



     PURSUANT TO STIPULATION, IT IS SO ORDERED.
 1

 2

 3   Dated: _______________________
             July 18, 2019                   _____________________________
                                            UNITED STATES DISTRICT JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28
                  STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                   17-md-2801-JD
